Citation Nr: 1702287	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-42 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for allergic rhinitis with sinusitis.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

3.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

4.  Entitlement to an initial compensable rating for pseudo folliculitis barbae.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from October 1996 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran provided testimony during a Central Office hearing in Washington, D. C.  A transcript of this hearing is in VACOLS.

The issues of higher ratings for lumbosacral strain, bilateral pes planus, and pseudo folliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his September 2016 personal hearing, the Veteran formally withdrew his appeal for a higher rating for allergic rhinitis with sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met on the claim seeking a higher rating for allergic rhinitis with sinusitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).

In September 2016, the Veteran appeared for a Central Office hearing in Washington, D. C.  During the hearing he expressed his desire to withdraw the appeal for a rating in excess of 30 percent for allergic rhinitis with sinusitis.  The Veteran has withdrawn his appeal regarding this issue; and, therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for a rating in excess of 30 percent for allergic rhinitis with sinusitis is dismissed.


REMAND

The Veteran is seeking a rating in excess of 10 percent for lumbosacral strain.  

The most recent VA examination for this disability was in January 2008.  During the hearing, the Veteran testified that his back had worsened since the examination and that he now had radicular symptoms in his lower extremities.  In lieu of obtaining a VA examination, it was agreed at the hearing to keep the record open for 60 days to allow the Veteran to submit a Disability Benefits Questionnaire (DBQ) from his private physician.  

Although the Veteran submitted private treatment records for his low back disability and waived initial RO consideration, he did not submit a DBQ from his physician.  The findings contained in the treatment records do not capture all of the information that would be found on a DBQ and are not sufficient to adequately evaluate the disability.  Thus, the matter must be remanded to obtain a VA examination.

All private treatment records pertaining to the lumbosacral spine from August 2010 to October 2016 should also be obtained.

Regarding the higher ratings for bilateral pes planus and pseudo folliculitis barbae, the Veteran has initiated appeals in the denials of these claims.

In an August 2008 rating decision, the RO granted service connection for pseudo folliculitis barbae and assigned an initial noncompensable (0 percent) rating.  In correspondence received in September 2008, the Veteran clearly expressed his disagreement with the initial rating.  The RO incorrectly construed this as a new claim rather than a notice of disagreement (NOD) and as a result issued another rating decision in September 2009.  The appropriate action was to issue a statement of the case (SOC) for the issue of a higher rating.  See Grantham v. Brown, 114 F. 3d 1156  (Fed Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a March 2014 rating decision, the RO denied a rating in excess of 30 percent for bilateral pes planus.  The Veteran's NOD was received in April 2014.  The RO has yet to issue an SOC is this matter.  Therefore, the Board must to remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26 (d), 19.29 (2016).  See also Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should provide the Veteran and his representative an SOC addressing the issues of higher ratings for bilateral pes planus and pseudo folliculitis barbae.  They must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, these issues should to be returned to the Board for further appellate consideration.

2.  Take the necessary action to obtain ongoing treatment records from John Hopkins at Odenton from August 2010 to October 2016 and since December 2016.  Associate with the file all medical records received.  If the records are not received then this should be documented in the file, and the Veteran and his representative should be notified.

3.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.

b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation. 

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) Any neurological findings associated with the Veteran's lumbosacral strain, such as radiculopathy, must be documented and an assessment of their severity must be noted.

4.  Then, readjudicate the claim for a higher rating for the Veteran's lumbar disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


